Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
The claim similarities of the instant application and patent application 11436034 are provided in the table below.

INSTANT APPLICATION
U.S. PATENT APPLICATION 11436034
1. A method for encrypting an unencrypted source virtual disk of a virtual computing instance (VCI), the method comprising:

copying and encrypting contents of the unencrypted source virtual disk to a destination virtual disk; and

during the copying and encrypting:

mirroring write commands issued to the unencrypted source virtual disk to both the unencrypted source virtual disk and the destination virtual disk; 

executing the mirrored write commands on the unencrypted source virtual disk by writing data corresponding to the write commands to the unencrypted source virtual disk as unencrypted data; and 
executing the mirrored write commands on the destination virtual disk by encrypting data corresponding to the write commands and writing the encrypted data to the destination virtual disk, 

wherein the copying and encrypting contents of the unencrypted source virtual disk to the destination virtual disk comprises: 

associating encrypted contents of an active delta virtual disk file of the unencrypted source virtual disk and encrypted contents of one or more inactive delta virtual disk files of the unencrypted source virtual disk with the destination virtual disk; and 

subsequent to the associating the encrypted contents, configuring the virtual computing instance to use the destination virtual disk by setting metadata of the virtual computing instance.

2. The method of claim 1, wherein the copying and encrypting is performed while the VCI is online.

3. The method of claim 1, further comprising installing a mirror driver on the unencrypted source virtual disk and the destination virtual disk, wherein the mirror driver is configured to perform the mirroring.

4. The method of claim 3, further comprising removing the mirror driver after the copying and encrypting is complete.

5. The method of claim 4, wherein the VCI is stunned during installing the mirror driver and removing the mirror driver.

6 (claim 1 of the patent application). The method of claim 1, wherein the unencrypted source virtual disk is implemented as one or more snapshots and the active delta virtual disk file.

7 (claim 1 of the patent application). The method of claim 6, further comprising determining the one or more snapshots exist as the one or more inactive delta virtual disk files.

8. (claim 1 of the patent application) A system for encrypting an unencrypted source virtual disk of a virtual computing instance (VCI), the system comprising: at least one memory; and at least one processor coupled to the at least one memory, the at least one processor and the at least one memory configured to: copy and encrypting contents of the unencrypted source virtual disk to a destination virtual disk; and during the copying and encrypting: mirror write commands issued to the unencrypted source virtual disk to both the unencrypted source virtual disk and the destination virtual disk; execute the mirrored write commands on the unencrypted source virtual disk by writing data corresponding to the write commands to the unencrypted source virtual disk as unencrypted data; and execute the mirrored write commands on the destination virtual disk by encrypting data corresponding to the write commands and writing the encrypted data to the destination virtual disk, wherein the copying and encrypting contents of the unencrypted source virtual disk to the destination virtual disk comprises: associating encrypted contents of an active delta virtual disk file of the unencrypted source virtual disk and encrypted contents of one or more inactive delta virtual disk files of the unencrypted source virtual disk with the destination virtual disk; and subsequent to the associating the encrypted contents, configuring the virtual computing instance to use the destination virtual disk by setting metadata of the virtual computing instance.

9. The system of claim 8, wherein the copying and encrypting is performed while the VCI is online.

10. The system of claim 8, wherein the at least one processor and the at least one memory are further configured to install a mirror driver on the unencrypted source virtual disk and the destination virtual disk, wherein the mirror driver is configured to perform the mirroring.

11. The system of claim 10, wherein the at least one processor and the at least one memory are further configured to remove the mirror driver after the copying and encrypting is complete.

12. The system of claim 11, wherein the VCI is stunned during installing the mirror driver and removing the mirror driver.

13 (claim 1 of the patent application). The system of claim 8, wherein the unencrypted source virtual disk is implemented as one or more snapshots and the active delta virtual disk file.

14 (claim 1 of the patent application). The system of claim 13, wherein the at least one processor and the at least one memory are further configured to determine the one or more snapshots exist as the one or more inactive delta virtual disk files.

15 (claim 1 of the patent application). A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to: copy and encrypting contents of an unencrypted source virtual disk of a virtual computing instance (VCI) to a destination virtual disk; and during the copying and encrypting: mirror write commands issued to the unencrypted source virtual disk to both the unencrypted source virtual disk and the destination virtual disk; execute the mirrored write commands on the unencrypted source virtual disk by writing data corresponding to the write commands to the unencrypted source virtual disk as unencrypted data; and execute the mirrored write commands on the destination virtual disk by encrypting data corresponding to the write commands and writing the encrypted data to the destination virtual disk, wherein the copying and encrypting contents of the unencrypted source virtual disk to the destination virtual disk comprises: associating encrypted contents of an active delta virtual disk file of the unencrypted source virtual disk and encrypted contents of one or more inactive delta virtual disk files of the unencrypted source virtual disk with the destination virtual disk; and subsequent to the associating the encrypted contents, configuring the virtual computing instance to use the destination virtual disk by setting metadata of the virtual computing instance.

16. The non-transitory computer-readable medium of claim 15, wherein the copying and encrypting is performed while the VCI is online.

17. The non-transitory computer-readable medium of claim 15, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to install a mirror driver on the unencrypted source virtual disk and the destination virtual disk, wherein the mirror driver is configured to perform the mirroring.

18. The non-transitory computer-readable medium of claim 17, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to remove the mirror driver after the copying and encrypting is complete.

19. The non-transitory computer-readable medium of claim 18, wherein the VCI is stunned during installing the mirror driver and removing the mirror driver.

20 (claim 1 of the patent application). The non-transitory computer-readable medium of claim 15, wherein the unencrypted source virtual disk is implemented as one or more snapshots and the active delta virtual disk file.

1. A method for encrypting an unencrypted source virtual disk of a virtual computing instance (VCI), the method comprising:

copying and encrypting contents of the unencrypted source virtual disk to a destination virtual disk; and 

during the copying and encrypting: 

mirroring write commands issued to the unencrypted source virtual disk to both the unencrypted source virtual disk and the destination virtual disk; 

executing the mirrored write commands on the unencrypted source virtual disk by writing data corresponding to the write commands to the unencrypted source virtual disk as unencrypted data; and 
executing the mirrored write commands on the destination virtual disk by encrypting data corresponding to the write commands and writing the encrypted data to the destination virtual disk, 

wherein the unencrypted source virtual disk is implemented as one or more snapshots and an active delta virtual disk file, 

wherein the copying and encrypting contents of the unencrypted source virtual disk to the destination virtual disk comprises: 

determining the one or more snapshots exist as one or more inactive delta virtual disk files representing the one or more snapshots of the unencrypted source virtual disk; 

copying and encrypting contents of the one or more inactive delta virtual disk files to the destination virtual disk; 

copying and encrypting contents of the active delta virtual disk file to an active destination virtual disk file of the destination virtual disk; 

associating the encrypted contents of the active delta virtual disk file and the encrypted contents of the one or more inactive delta virtual disk files with the destination virtual disk; and 

subsequent to the associating the encrypted contents, configuring the virtual computing instance to use the destination virtual disk by setting metadata of the virtual computing instance.

2 (claims 2, 9, 16 of the instant application). The method of claim 1, wherein the copying and encrypting is performed while the VCI is online.

3 (claim 3, 10, 17 of the instant application). The method of claim 1, further comprising installing a mirror driver on the unencrypted source virtual disk and the destination virtual disk, wherein the mirror driver is configured to perform the mirroring.

4 (claim 4, 11, 18 of the instant application). The method of claim 3, further comprising removing the mirror driver after the copying and encrypting is complete.

5 (claim 5, 12, 19 of the instant application). The method of claim 4, wherein the VCI is stunned during installing the mirror driver and removing the mirror driver.



Claims 1, 8, 15 and associated dependent claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and associated dependent claims of U.S. Patent No. 11436034. Although the claims at issue are not identical, they are not patentably distinct from each other because as shown in the table above, claim 1 and associated dependent claims of patent application 11436034 contains every element of claim 1, 9, 15 and associated dependent claims of the present application and as such anticipates the claims. Therefore, because the instant application is a broader version of the parent application, the claims are interpreted as equivalent and therefore are anticipated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199